Order entered June 29, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-21-00101-CV

  STACEY DORFMAN KIVOWITZ, SAMUEL GRANT DORFMAN, SCI
  TEXAS FUNERAL SERVICES, LLC D/B/A SPARKMAN/HILLCREST
    FUNERAL HOME AND D/B/A HILLCREST MAUSOLEUM AND
                MEMORIAL PARK, Appellants

                                          V.

                         LOUIS DORFMAN, SR., Appellee

                  On Appeal from the 14th Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-19-13563

                                       ORDER
            Before Chief Justice Burns, Justice Goldstein, and Justice Smith

      Before the Court is appellee’s motion to dismiss the appeal of Stacey

Dorfman Kivowitz and Samuel Grant Dorfman. We DENY the motion.

      We ORDER appellants to file their briefs on the merits no later than July

29, 2021.

                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE